Exhibit 10.2

 

NEITHER THIS WARRANT REPRESENTED BY THIS CERTIFICATE NOR THE SHARES OF COMMON
STOCK ISSUABLE UPON THE EXERCISE OF THIS WARRANT HAVE BEEN REGISTERED OR
QUALIFIED FOR SALE UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
SECURITIES LAWS.  NEITHER THIS WARRANT NOR THE SHARES OF COMMON STOCK ISSUABLE
UPON THE EXERCISE OF THIS WARRANT MAY BE SOLD OR TRANSFERRED IN THE ABSENCE OF
SUCH REGISTRATION OF THE SECURITIES UNDER SAID ACT AND ANY OTHER APPLICABLE
SECURITIES LAWS, OR RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL OR OTHER
EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH SALE OR TRANSFER OF SUCH SECURITIES
IS EXEMPT FROM REGISTRATION UNDER THE ACT AND ANY OTHER APPLICABLE SECURITIES
LAWS.

 

                                          , 2009

 

THIS CERTIFIES that, for value received, [                          ] (together
with its successors and assigns, the “Holder”) is entitled, subject to the terms
and conditions set forth below, to subscribe for and purchase
[                  ] fully paid and non-assessable Common Shares (as defined
below) of Black Raven Energy, Inc., a Nevada corporation (together with its
successors and assigns, the “Company”), subject to adjustment in accordance with
Section 2.7, at a purchase price per Common Share equal to $2.50 per share (the
“Exercise Price”).

 

This warrant (this “Warrant”) expires at 5:00 p.m., Denver, Colorado time, on
the Expiration Date (as defined below).

 


ARTICLE I
DEFINITIONS


 


1.1           DEFINITIONS.  AS USED HEREIN, THE FOLLOWING TERMS SHALL HAVE THE
MEANINGS SET FORTH BELOW:


 

“Commission” shall mean the U.S. Securities and Exchange Commission or any other
United States Federal agency administering the Securities Act and/or the
Exchange Act at the time.

 

“Common Shares” shall mean and include the shares of common stock of the
Company, par value $0.001 per share, or any such other securities (equity or
debt) into which or for which such shares are converted, substituted or
exchanged.

 

“Company” shall have the meaning set forth in the introduction hereto.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, or
any successor Federal statute, and the rules and regulations of the Commission
promulgated thereunder, all as the same shall be in effect from time to time.

 

“Exercise Date” shall have the meaning set forth in Section 2.1.

 

--------------------------------------------------------------------------------


 

“Exercise Price” shall have the meaning set forth in the preamble hereto, as may
be adjusted from time to time.

 

“Expiration Date” shall mean December 31, 2013.

 

“Holder” shall have the meaning set forth in the preamble hereto.

 

“Securities Act” shall mean the United States Securities Act of 1933, as
amended, or any successor United States Federal statute, and the rules and
regulations of the Commission promulgated thereunder, all as the same shall be
in effect from time to time.

 

“Warrant” shall have the meaning set forth in the introduction hereto.

 

“Warrant Office” shall have the meaning set forth in Section 3.1.

 

“Warrant Shares” shall mean the Common Shares into which this Warrant may be
exercised.

 


1.2           ACCOUNTING TERMS AND DETERMINATIONS.  EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN, ALL ACCOUNTING TERMS USED HEREIN SHALL BE
INTERPRETED, AND ALL FINANCIAL STATEMENTS AND CERTIFICATES AND REPORTS AS TO
FINANCIAL MATTERS REQUIRED TO BE DELIVERED TO THE HOLDER HEREUNDER SHALL BE
PREPARED, IN ACCORDANCE WITH ACCOUNTING PRINCIPLES GENERALLY ACCEPTED IN THE
UNITED STATES (“GAAP”).  ALL CALCULATIONS MADE FOR THE PURPOSES OF DETERMINING
COMPLIANCE WITH THE TERMS OF THIS WARRANT SHALL (EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED HEREIN) BE MADE BY APPLICATION OF GAAP.


 


1.3           RULES OF CONSTRUCTION.  THE TITLE OF AND THE SECTION AND PARAGRAPH
HEADINGS IN THIS WARRANT ARE FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT
GOVERN OR AFFECT THE INTERPRETATION OF ANY OF THE TERMS OR PROVISIONS OF THIS
WARRANT.  THE USE HEREIN OF THE MASCULINE, FEMININE OR NEUTER FORMS SHALL ALSO
DENOTE THE OTHER FORMS, AS IN EACH CASE THE CONTEXT MAY REQUIRE.  WHERE SPECIFIC
LANGUAGE IS USED TO CLARIFY BY EXAMPLE A GENERAL STATEMENT CONTAINED HEREIN,
SUCH SPECIFIC LANGUAGE SHALL NOT BE DEEMED TO MODIFY, LIMIT OR RESTRICT IN ANY
MANNER THE CONSTRUCTION OF THE GENERAL STATEMENT TO WHICH IT RELATES.  THE
LANGUAGE USED IN THIS WARRANT HAS BEEN CHOSEN BY THE PARTIES TO EXPRESS THEIR
MUTUAL INTENT, AND NO RULE OF STRICT CONSTRUCTION SHALL BE APPLIED AGAINST ANY
PARTY.  IN THE CASE OF THIS WARRANT, (A) THE MEANINGS OF DEFINED TERMS ARE
EQUALLY APPLICABLE TO THE SINGULAR AND PLURAL FORMS OF THE DEFINED TERMS;
(B) ANNEX, EXHIBIT, SCHEDULE AND SECTION REFERENCES ARE TO THIS WARRANT UNLESS
OTHERWISE SPECIFIED; (C) THE TERM “INCLUDING” IS NOT LIMITING AND MEANS
“INCLUDING BUT NOT LIMITED TO”; (D) IN THE COMPUTATION OF PERIODS OF TIME FROM A
SPECIFIED DATE TO A LATER SPECIFIED DATE, THE WORD “FROM” MEANS “FROM AND
INCLUDING” THE WORDS “TO” AND “UNTIL” EACH MEAN “TO BUT EXCLUDING,” AND THE WORD
“THROUGH” MEANS “TO AND INCLUDING”; (E) UNLESS OTHERWISE EXPRESSLY PROVIDED IN
THIS WARRANT, (I) REFERENCES TO AGREEMENTS AND OTHER CONTRACTUAL INSTRUMENTS
SHALL BE DEEMED TO INCLUDE ALL SUBSEQUENT AMENDMENTS AND OTHER MODIFICATIONS
THERETO, BUT ONLY TO THE EXTENT SUCH AMENDMENTS AND OTHER MODIFICATIONS ARE NOT
PROHIBITED BY THE TERMS OF THE WARRANT, AND (II) REFERENCES TO ANY STATUTE OR
REGULATION SHALL BE CONSTRUED AS INCLUDING ALL STATUTORY AND REGULATORY
PROVISIONS AMENDING, REPLACING, SUPPLEMENTING OR INTERPRETING SUCH STATUTE OR
REGULATION; AND (F) THIS WARRANT MAY USE SEVERAL DIFFERENT LIMITATIONS, TESTS OR
MEASUREMENTS TO REGULATE THE SAME OR SIMILAR MATTERS, ALL OF WHICH ARE
CUMULATIVE AND EACH SHALL BE PERFORMED IN ACCORDANCE WITH ITS TERMS.

 

2

--------------------------------------------------------------------------------


 


ARTICLE II
EXERCISE OF WARRANTS


 


2.1           METHOD OF EXERCISE.


 


(A)           THIS WARRANT MAY BE EXERCISED IN WHOLE OR IN PART BY THE HOLDER
HEREOF AT ANY TIME, AND FROM TIME TO TIME, BEFORE 5:00 P.M., MOUNTAIN TIME, ON
THE EXPIRATION DATE.  TO EXERCISE THIS WARRANT, THE HOLDER HEREOF SHALL DELIVER
TO THE COMPANY, AT THE WARRANT OFFICE DESIGNATED HEREIN, (I) A WRITTEN NOTICE IN
THE FORM OF THE SUBSCRIPTION NOTICE ATTACHED AS EXHIBIT A HERETO, STATING
THEREIN THE ELECTION OF SUCH HOLDER TO EXERCISE THIS WARRANT IN THE MANNER
PROVIDED IN THE SUBSCRIPTION NOTICE, (II) PAYMENT IN FULL OF THE EXERCISE PRICE
AS PROVIDED IN SECTION 2.1(B), AND (III) THIS WARRANT.  THIS WARRANT SHALL BE
DEEMED TO BE EXERCISED ON THE DATE OF RECEIPT BY THE COMPANY OF THE SUBSCRIPTION
NOTICE, ACCOMPANIED BY PAYMENT FOR THE WARRANT SHARES AND SURRENDER OF THIS
WARRANT, AND SUCH DATE IS REFERRED TO HEREIN AS THE “EXERCISE DATE.”  IF THE
HOLDER EXERCISES THIS WARRANT AS SET FORTH HEREIN, THEN THE COMPANY SHALL, AS
PROMPTLY AS PRACTICABLE AND IN ANY EVENT WITHIN 30 DAYS AFTER THE EXERCISE DATE,
ISSUE AND DELIVER, OR CAUSE TO BE ISSUED AND DELIVERED, TO SUCH HOLDER A
CERTIFICATE OR CERTIFICATES FOR THE FULL NUMBER OF WARRANT SHARES SET FORTH IN
THE SUBSCRIPTION AGREEMENT.  AS PERMITTED BY APPLICABLE LAW, THE PERSON IN WHOSE
NAME THE CERTIFICATES FOR COMMON SHARES ARE TO BE ISSUED SHALL BE DEEMED TO HAVE
BECOME A HOLDER OF RECORD OF SUCH COMMON SHARES ON THE EXERCISE DATE AND SHALL
BE ENTITLED TO ALL OF THE BENEFITS OF SUCH HOLDER ON THE EXERCISE DATE,
INCLUDING THE RIGHT TO RECEIVE DIVIDENDS AND OTHER DISTRIBUTIONS FOR WHICH THE
RECORD DATE FALLS ON OR AFTER THE EXERCISE DATE AND TO EXERCISE VOTING RIGHTS.


 


(B)           AT THE DISCRETION OF THE HOLDER, THE HOLDER SHALL PAY THE EXERCISE
PRICE FOR ALL WARRANT SHARES PURCHASED HEREUNDER IN FULL IN CASH OR BY CERTIFIED
CHECK OR WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS.


 


2.2           WARRANT SHARES.  THE MAXIMUM NUMBER OF COMMON SHARES THAT HOLDER
IS ENTITLED TO PURCHASE HEREUNDER SHALL BE                          SHARES, AS
MAY BE ADJUSTED, ON THE TERMS AND CONDITIONS SET FORTH HEREIN.


 


2.3           EXPENSES AND TAXES.  THE COMPANY SHALL PAY ALL EXPENSES AND TAXES
(INCLUDING ALL DOCUMENTARY, STAMP, TRANSFER OR OTHER TRANSACTIONAL TAXES)
ATTRIBUTABLE TO THE PREPARATION, ISSUANCE OR DELIVERY OF THIS WARRANT AND OF THE
COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT, OTHER THAN INCOME TAXES.


 


2.4           RESERVATION OF COMMON SHARES.  SO LONG AS THIS WARRANT REMAINS
OUTSTANDING, THE COMPANY SHALL RESERVE, FREE FROM PREEMPTIVE OR SIMILAR RIGHTS,
OUT OF ITS AUTHORIZED BUT UNISSUED COMMON SHARES, AND SOLELY FOR THE PURPOSE OF
EFFECTING THE EXERCISE OF THIS WARRANT, A SUFFICIENT NUMBER OF COMMON SHARES TO
PROVIDE FOR THE EXERCISE OF THIS WARRANT.


 


2.5           VALID ISSUANCE.  ALL COMMON SHARES ISSUED UPON EXERCISE OF THIS
WARRANT WILL, UPON PAYMENT OF THE EXERCISE PRICE AND ISSUANCE BY THE COMPANY, BE
DULY AUTHORIZED, VALIDLY AND LEGALLY ISSUED, FULLY PAID AND NONASSESSABLE AND
FREE AND CLEAR OF ALL TAXES, LIENS, SECURITY INTERESTS, CHARGES AND OTHER
ENCUMBRANCES OR RESTRICTIONS WITH RESPECT TO THE ISSUANCE THEREOF AND, WITHOUT
LIMITING THE

 

3

--------------------------------------------------------------------------------


 


GENERALITY OF THE FOREGOING, THE COMPANY SHALL TAKE ALL ACTIONS NECESSARY TO
ENSURE SUCH RESULT AND SHALL NOT TAKE ANY ACTION WHICH WILL CAUSE A CONTRARY
RESULT.


 


2.6           ACKNOWLEDGMENT OF RIGHTS.  AT THE TIME OF THE EXERCISE OF THIS
WARRANT IN ACCORDANCE WITH THE TERMS HEREOF AND UPON THE WRITTEN REQUEST OF THE
HOLDER HEREOF, THE COMPANY WILL ACKNOWLEDGE IN WRITING ITS CONTINUING OBLIGATION
TO AFFORD TO SUCH HOLDER ANY RIGHTS TO WHICH SUCH HOLDER SHALL CONTINUE TO BE
ENTITLED AFTER SUCH EXERCISE IN ACCORDANCE WITH THE PROVISIONS OF THIS WARRANT;
PROVIDED, HOWEVER, THAT IF THE HOLDER HEREOF SHALL FAIL TO MAKE ANY SUCH
REQUEST, SUCH FAILURE SHALL NOT AFFECT THE CONTINUING OBLIGATION OF THE COMPANY
TO AFFORD TO SUCH HOLDER ANY SUCH RIGHTS.


 


2.7           ADJUSTMENT OF NUMBER OF SHARES.  THE EXERCISE PRICE AND THE NUMBER
OF COMMON SHARES PURCHASABLE HEREUNDER ARE SUBJECT TO ADJUSTMENT FROM TIME TO
TIME AS FOLLOWS:


 


(A)           CONVERSION OR REDEMPTION OF COMMON SHARES.  SHOULD ALL OF THE
COMMON SHARES BE AT ANY TIME PRIOR TO THE EXPIRATION DATE REDEEMED, EXCHANGED,
SUBSTITUTED OR CONVERTED INTO SHARES OR ANY OTHER SECURITY OF THE COMPANY, THEN
THIS WARRANT SHALL BECOME IMMEDIATELY EXERCISABLE PRIOR TO SUCH EVENT FOR THAT
NUMBER OF COMMON SHARES EQUAL TO THE NUMBER OF COMMON SHARES THAT WOULD HAVE
BEEN RECEIVED IF THIS WARRANT HAD BEEN EXERCISED IN FULL AND THE COMMON SHARES
RECEIVED THEREUPON HAD BEEN SIMULTANEOUSLY CONVERTED IMMEDIATELY PRIOR TO SUCH
EVENT, AND THE EXERCISE PRICE SHALL IMMEDIATELY BE ADJUSTED TO EQUAL THE
QUOTIENT OBTAINED BY DIVIDING (I) THE AGGREGATE EXERCISE PRICE OF THE MAXIMUM
NUMBER OF SHARES OF COMMON SHARES FOR WHICH THIS WARRANT WAS EXERCISABLE
IMMEDIATELY PRIOR TO SUCH CONVERSION, EXCHANGE, SUBSTITUTION OR REDEMPTION, BY
(II) THE NUMBER OF SHARES OF COMMON SHARES FOR WHICH THIS WARRANT IS EXERCISABLE
IMMEDIATELY AFTER SUCH CONVERSION, EXCHANGE, SUBSTITUTION OR REDEMPTION.


 


(B)           RECLASSIFICATION.  IF THE COMPANY, AT ANY TIME WHILE THIS WARRANT,
OR ANY PORTION HEREOF, REMAINS OUTSTANDING AND UNEXPIRED BY RECLASSIFICATION OF
SECURITIES OR OTHERWISE, SHALL CHANGE ANY OF THE SECURITIES AS TO WHICH PURCHASE
RIGHTS UNDER THIS WARRANT EXIST INTO THE SAME OR A DIFFERENT NUMBER OF
SECURITIES OF ANY OTHER CLASS OR CLASSES, THIS WARRANT SHALL THEREAFTER
REPRESENT THE RIGHT TO ACQUIRE SUCH NUMBER AND KIND OF SECURITIES AS WOULD HAVE
BEEN ISSUABLE AS THE RESULT OF SUCH CHANGE WITH RESPECT TO THE SECURITIES THAT
WERE SUBJECT TO THE PURCHASE RIGHTS UNDER THIS WARRANT IMMEDIATELY PRIOR TO SUCH
RECLASSIFICATION OR OTHER CHANGE AND THE EXERCISE PRICE THEREFOR SHALL BE
APPROPRIATELY ADJUSTED, ALL SUBJECT TO FURTHER ADJUSTMENT AS PROVIDED IN THIS
SECTION 2.7.  NO ADJUSTMENT SHALL BE MADE PURSUANT TO THIS SECTION 2.7(B), UPON
ANY CONVERSION, EXCHANGE, SUBSTITUTION OR REDEMPTION OF THE COMMON SHARES THAT
IS THE SUBJECT OF SECTION 2.7(A).


 


(C)           SPLIT, SUBDIVISION OR COMBINATION OF SHARES; STOCK DIVIDEND.  IF
THE COMPANY AT ANY TIME WHILE THIS WARRANT, OR ANY PORTION HEREOF, REMAINS
OUTSTANDING AND UNEXPIRED SHALL SPLIT, SUBDIVIDE OR CONSOLIDATE THE SECURITIES
AS TO WHICH PURCHASE RIGHTS UNDER THIS WARRANT EXIST, INTO A DIFFERENT NUMBER OF
SECURITIES OF THE SAME CLASS, OR IF THE COMPANY SHALL DECLARE A DIVIDEND TO BE
PAID IN THE SECURITIES AS TO WHICH PURCHASE RIGHTS UNDER THIS WARRANT EXIST, THE
EXERCISE PRICE FOR SUCH SECURITIES SHALL BE PROPORTIONATELY DECREASED IN THE
CASE OF A SPLIT, SUBDIVISION OR STOCK DIVIDEND OR PROPORTIONATELY INCREASED IN
THE CASE OF A COMBINATION.

 

4

--------------------------------------------------------------------------------


 


(D)           CERTIFICATE AS TO ADJUSTMENTS.  UPON THE OCCURRENCE OF EACH
ADJUSTMENT OR READJUSTMENT PURSUANT TO THIS SECTION 2.7, THE COMPANY AT ITS
EXPENSE SHALL PROMPTLY COMPUTE SUCH ADJUSTMENT OR READJUSTMENT IN ACCORDANCE
WITH THE TERMS HEREOF AND FURNISH TO EACH HOLDER OF THIS WARRANT A CERTIFICATE
SETTING FORTH SUCH ADJUSTMENT OR READJUSTMENT AND SHOWING IN DETAIL THE FACTS
UPON WHICH SUCH ADJUSTMENT OR READJUSTMENT IS BASED.  THE COMPANY SHALL, UPON
THE WRITTEN REQUEST, AT ANY TIME, OF ANY SUCH HOLDER, FURNISH OR CAUSE TO BE
FURNISHED TO SUCH HOLDER A LIKE CERTIFICATE SETTING FORTH: (I) SUCH ADJUSTMENTS
AND READJUSTMENTS, (II) THE EXERCISE PRICE AT THE TIME IN EFFECT, AND (III) THE
NUMBER OF SHARES AND THE AMOUNT, IF ANY, OF OTHER PROPERTY THAT AT THE TIME
WOULD BE RECEIVED UPON THE EXERCISE OF THE WARRANT.


 


(E)           CONSOLIDATION, MERGER, OR SALE OF ASSETS.  IN THE EVENT THE
COMPANY (I) CONSOLIDATES WITH OR MERGES INTO ANY OTHER ENTITY AND IS NOT THE
CONTINUING OR SURVIVING ENTITY OF SUCH CONSOLIDATION OR MERGER, OR
(II) TRANSFERS ALL OR SUBSTANTIALLY ALL OF ITS PROPERTIES AND ASSETS TO ANY
OTHER ENTITY, AND THE HOLDER DOES NOT EXERCISE THIS WARRANT PRIOR TO THE
CONSUMMATION OF SUCH EVENT, THEN THIS WARRANT SHALL TERMINATE AND BE OF NO
FURTHER FORCE AND EFFECT. UPON ENTERING INTO AN AGREEMENT (I) TO CONSOLIDATE
WITH OR MERGE INTO ANY OTHER ENTITY IN WHICH THE COMPANY IS NOT THE CONTINUING
OR SURVIVING ENTITY OR (II) TO TRANSFER ALL OR SUBSTANTIALLY ALL OF THE
PROPERTIES AND ASSETS OF THE COMPANY TO ANY OTHER ENTITY, THE COMPANY SHALL
PROVIDE WRITTEN NOTICE TO HOLDER AT LEAST 10 BUSINESS DAYS PRIOR TO THE CLOSING
OF THE TRANSACTION INFORMING HOLDER OF SUCH PENDING TRANSACTION AND PROVIDING
HOLDER THE OPPORTUNITY TO EXERCISE THIS WARRANT PRIOR TO THE CLOSING OF SUCH
TRANSACTION OR THE TERMINATION DATE SET FORTH IN THE WRITTEN NOTICE.


 


(F)            DISTRIBUTIONS OF OTHER SECURITIES OR PROPERTY; SPECIAL DIVIDENDS;
WARRANT DIVIDENDS; SPIN-OFFS; RIGHTS OFFERINGS, ETC.  EXCEPT AS OTHERWISE
PROVIDED FOR IN THIS WARRANT, PRIOR TO EXERCISING THIS WARRANT, HOLDER WILL HAVE
NO RIGHT TO PARTICIPATE IN ANY DIVIDEND OF SECURITIES, ANY DISTRIBUTIONS OF
PROPERTY, ANY SPECIAL DIVIDEND, ANY WARRANT DIVIDEND, ANY SPIN-OFF, ANY RIGHTS
OFFERING OR ANY OTHER FORM OF RESTRUCTURING OR DISTRIBUTION. IF WHILE THIS
WARRANT REMAINS OUTSTANDING AND UNEXPIRED, THE HOLDERS OF THE SECURITIES AS TO
WHICH PURCHASE RIGHTS UNDER THIS WARRANT EXIST AT THE TIME SHALL BECOME ENTITLED
TO RECEIVE, WITHOUT PAYMENT THEREFOR, OTHER SECURITIES OR PROPERTY (OTHER THAN
CASH) OF THE COMPANY BY WAY OF DIVIDEND, OTHER SPECIAL DIVIDEND, WARRANT
DIVIDEND, SPIN-OFF, RIGHTS OFFERING OR OTHER FORM OR RESTRUCTURING OR
DISTRIBUTION, THEN THE COMPANY SHALL PROVIDE WRITTEN NOTICE TO HOLDER AT LEAST
10 BUSINESS DAYS PRIOR TO THE RECORD DATE FOR ANY SUCH DIVIDEND, DISTRIBUTION,
SPIN-OFF, RIGHTS OFFERING OR OTHER RESTRUCTURING OR DISTRIBUTION INFORMING
HOLDER OF THE INTENTION OF THE COMPANY TO MAKE SUCH DIVIDEND, DISTRIBUTION,
SPIN-OFF, RIGHTS OFFERING OR OTHER FORM OF RESTRUCTURING OR DISTRIBUTION IN
ORDER TO PROVIDE HOLDER THE OPPORTUNITY TO EXERCISE THIS WARRANT PRIOR TO SUCH
RECORD DATE.


 


(G)           NO IMPAIRMENT.  THE COMPANY WILL NOT, BY ANY VOLUNTARY ACTION,
AVOID OR SEEK TO AVOID THE OBSERVANCE OR PERFORMANCE OF ANY OF THE TERMS TO BE
OBSERVED OR PERFORMED HEREUNDER BY THE COMPANY, BUT WILL AT ALL TIMES IN GOOD
FAITH ASSIST IN THE CARRYING OUT OF ALL THE PROVISIONS OF THIS SECTION 2.7 AND
IN THE TAKING OF ALL SUCH ACTION AS MAY BE NECESSARY OR APPROPRIATE IN ORDER TO
PROTECT THE RIGHTS OF THE HOLDER OF THIS WARRANT AGAINST IMPAIRMENT.

 

5

--------------------------------------------------------------------------------


 


2.8           NO FRACTIONAL COMMON SHARES.  THE COMPANY SHALL NOT BE REQUIRED TO
ISSUE ANY FRACTIONAL COMMON SHARE ON THE EXERCISE OF THIS WARRANT.  THE NUMBER
OF FULL COMMON SHARES WHICH SHALL BE ISSUABLE UPON SUCH EXERCISE SHALL BE
COMPUTED ON THE BASIS OF THE AGGREGATE NUMBER OF WHOLE COMMON SHARES PURCHASABLE
ON EXERCISE OF THIS WARRANT SO PRESENTED.  IF ANY FRACTION OF A COMMON SHARES
WOULD, EXCEPT FOR THE PROVISIONS OF THIS SECTION 2.8, BE ISSUABLE ON THE
EXERCISE OF THIS WARRANT, THE COMPANY SHALL ROUND UP THE TOTAL NUMBER OF COMMON
SHARES PURCHASABLE HEREUNDER TO THE NEXT WHOLE COMMON SHARE.


 


ARTICLE III
TRANSFER


 


3.1           WARRANT OFFICE.  THE COMPANY SHALL MAINTAIN AN OFFICE FOR CERTAIN
PURPOSES SPECIFIED HEREIN (THE “WARRANT OFFICE”), WHICH OFFICE SHALL BE THE
COMPANY’S PRINCIPAL EXECUTIVE OFFICES, AND MAY SUBSEQUENTLY BE SUCH OTHER OFFICE
OF THE COMPANY OR OF ANY TRANSFER AGENT OF THE COMMON SHARES AS TO WHICH WRITTEN
NOTICE HAS PREVIOUSLY BEEN GIVEN TO THE HOLDER.  THE COMPANY SHALL MAINTAIN, AT
THE WARRANT OFFICE, A REGISTER FOR THIS WARRANT IN WHICH THE COMPANY SHALL
RECORD (A) THE NAME AND ADDRESS OF THE PERSON IN WHOSE NAME THIS WARRANT HAS
BEEN ISSUED (AS WELL AS THE NAME AND ADDRESS OF EACH PERMITTED ASSIGNEE OF THE
RIGHTS OF THE REGISTERED OWNER HEREOF) AND (B) THE NUMBER OF WARRANT SHARES
ISSUABLE UPON THE EXERCISE OR EXCHANGE HEREOF.


 


3.2           OWNERSHIP OF WARRANT.  THE COMPANY MAY DEEM AND TREAT THE PERSON
IN WHOSE NAME THIS WARRANT IS REGISTERED AS THE HOLDER AND OWNER HEREOF UNTIL
PROVIDED WITH WRITTEN NOTICE TO THE CONTRARY.


 


3.3           RESTRICTIONS ON TRANSFER OF WARRANT.


 


(A)           THE WARRANT AND THE WARRANT SHARES ARE NOT TRANSFERABLE DIRECTLY
OR INDIRECTLY, IN WHOLE OR IN PART, EXCEPT IN THE CASE OF ANY TRANSFER THAT IS
IN COMPLIANCE WITH APPLICABLE U.S. FEDERAL AND STATE SECURITIES LAWS, INCLUDING
THE SECURITIES ACT.  ANY TRANSFERS OF THE WARRANT WILL BE WITHOUT CHARGE TO THE
HOLDER EXCEPT THAT ANY SECURITIES TRANSFER TAXES DUE ON TRANSFER OF THE WARRANT
WILL BE PAID BY HOLDER.  RESTRICTIVE LEGENDS SETTING FORTH THE ABOVE
RESTRICTIONS ON TRANSFER WILL BE SET FORTH ON ANY WARRANT SHARES ISSUED ON
EXERCISE OF THE WARRANT.


 


(B)           SUBJECT TO SECTION 3.3(A), THE HOLDER MAY ASSIGN, CONVEY OR
TRANSFER THIS WARRANT AND ANY RIGHTS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT
OF THE COMPANY TO ANY PERSON THAT DIRECTLY, OR INDIRECTLY THROUGH ONE OR MORE
INTERMEDIARIES, CONTROLS, IS CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH THE
HOLDER OR THE PARENT OF THE HOLDER, OR A SUCCESSOR IN INTEREST TO THE HOLDER
WHICH ACQUIRES THE VOTING CONTROL OF THE HOLDER OR ALL OR SUBSTANTIALLY ALL OF
THE HOLDER’S ASSETS.  THE RIGHTS AND OBLIGATIONS OF THE COMPANY AND THE HOLDER
UNDER THIS WARRANT SHALL BE BINDING UPON AND BENEFIT THEIR RESPECTIVE PERMITTED
SUCCESSORS, ASSIGNS, HEIRS, ADMINISTRATORS AND TRANSFEREES.

 

6

--------------------------------------------------------------------------------


 


ARTICLE IV
MISCELLANEOUS


 


4.1           ENTIRE AGREEMENT.  THIS WARRANT CONTAINS THE ENTIRE AGREEMENT
BETWEEN THE HOLDER HEREOF AND THE COMPANY WITH RESPECT TO THE WARRANT SHARES
PURCHASABLE UPON EXERCISE HEREOF AND THE RELATED TRANSACTIONS AND SUPERSEDE ALL
PRIOR ARRANGEMENTS OR UNDERSTANDINGS WITH RESPECT THERETO.


 


4.2           GOVERNING LAW.  THIS WARRANT SHALL BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEVADA APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT
OF LAW PRINCIPLES.


 


4.3           WAIVER AND AMENDMENT.  ANY TERM OR PROVISION OF THIS WARRANT MAY
BE WAIVED AT ANY TIME BY THE PARTY WHICH IS ENTITLED TO THE BENEFITS THEREOF. 
ANY TERM OR PROVISION OF THIS WARRANT MAY BE AMENDED OR SUPPLEMENTED AT ANY TIME
BY AGREEMENT OF THE HOLDER HEREOF AND THE COMPANY.  ANY WAIVER OF ANY TERM OR
CONDITION, OR ANY AMENDMENT OR SUPPLEMENTATION, OF THIS WARRANT MUST BE IN
WRITING.  A WAIVER OF ANY BREACH OR FAILURE TO ENFORCE ANY OF THE TERMS OR
CONDITIONS OF THIS WARRANT WILL NOT IN ANY WAY AFFECT, LIMIT OR WAIVE A PARTY’S
RIGHTS HEREUNDER AT ANY TIME TO ENFORCE STRICT COMPLIANCE THEREAFTER WITH EVERY
TERM OR CONDITION OF THIS WARRANT.


 


4.4           SEVERABILITY.  IN THE EVENT THAT ANY ONE OR MORE OF THE PROVISIONS
CONTAINED IN THIS WARRANT SHALL BE DETERMINED TO BE INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY RESPECT FOR ANY REASON, THE VALIDITY, LEGALITY AND
ENFORCEABILITY OF ANY SUCH PROVISION IN ANY OTHER RESPECT AND THE REMAINING
PROVISIONS OF THIS WARRANT WILL NOT, AT THE ELECTION OF THE PARTY FOR WHOM THE
BENEFIT OF THE PROVISION EXISTS, BE IN ANY WAY IMPAIRED.


 


4.5           COPY OF WARRANTS.  A COPY OF THIS WARRANT SHALL BE FILED AMONG THE
RECORDS OF THE COMPANY.


 


4.6           NOTICE.  ANY NOTICE OR OTHER DOCUMENT REQUIRED OR PERMITTED TO BE
GIVEN OR DELIVERED TO THE HOLDER HEREOF SHALL BE IN WRITING AND DELIVERED AT, OR
SENT BY CERTIFIED OR REGISTERED MAIL OR BY FACSIMILE TO SUCH HOLDER AT, THE LAST
ADDRESS SHOWN ON THE BOOKS OF THE COMPANY MAINTAINED AT THE WARRANT OFFICE FOR
THE REGISTRATION OF THIS WARRANT OR AT ANY MORE RECENT ADDRESS OF WHICH THE
HOLDER HEREOF SHALL HAVE NOTIFIED THE COMPANY IN WRITING.  ANY NOTICE OR OTHER
DOCUMENT REQUIRED OR PERMITTED TO BE GIVEN OR DELIVERED TO THE COMPANY, OTHER
THAN SUCH NOTICE OR DOCUMENTS REQUIRED TO BE DELIVERED TO THE WARRANT OFFICE,
SHALL BE DELIVERED AT, OR SENT BY CERTIFIED OR REGISTERED MAIL OR BY FACSIMILE
TO, THE WARRANT OFFICE.


 


4.7           LIMITATION OF LIABILITY; RIGHTS AS A SHAREHOLDER.  NO PROVISION
HEREOF, IN THE ABSENCE OF AFFIRMATIVE ACTION BY THE HOLDER HEREOF TO PURCHASE
COMMON SHARES, AND NO MERE ENUMERATION HEREIN OF THE RIGHTS OR PRIVILEGES OF THE
HOLDER HEREOF, SHALL GIVE RISE TO ANY LIABILITY OF SUCH HOLDER FOR THE PURCHASE
PRICE OF ANY COMMON SHARES OR AS A SHAREHOLDER OF THE COMPANY, WHETHER SUCH
LIABILITY IS ASSERTED BY THE COMPANY OR BY CREDITORS OF THE COMPANY.  EXCEPT AS
OTHERWISE PROVIDED HEREIN, THIS WARRANT DOES NOT CONFER UPON THE HOLDER ANY
RIGHT TO VOTE OR CONSENT TO OR TO RECEIVE NOTICE AS A SHAREHOLDER OF THE
COMPANY, IN RESPECT OF ANY MATTERS WHATSOEVER.

 

7

--------------------------------------------------------------------------------


 


4.8           EXCHANGE, LOSS, DESTRUCTION, ETC. OF WARRANT.  UPON RECEIPT OF
EVIDENCE REASONABLY SATISFACTORY TO THE COMPANY OF THE LOSS, THEFT, MUTILATION
OR DESTRUCTION OF THIS WARRANT, AND IN THE CASE OF ANY SUCH LOSS, THEFT OR
DESTRUCTION UPON DELIVERY OF AN APPROPRIATE AFFIDAVIT IN SUCH FORM AS SHALL BE
REASONABLY SATISFACTORY TO THE COMPANY AND INCLUDE REASONABLE INDEMNIFICATION OF
THE COMPANY, OR IN THE EVENT OF SUCH MUTILATION UPON SURRENDER AND CANCELLATION
OF THIS WARRANT, THE COMPANY WILL MAKE AND DELIVER A NEW WARRANT OF LIKE TENOR,
IN LIEU OF SUCH LOST, STOLEN, DESTROYED OR MUTILATED WARRANT.  ANY WARRANT
ISSUED UNDER THE PROVISIONS OF THIS SECTION 4.8 IN LIEU OF ANY WARRANT ALLEGED
TO BE LOST, DESTROYED OR STOLEN, OR IN LIEU OF ANY MUTILATED WARRANT, SHALL
CONSTITUTE AN ORIGINAL CONTRACTUAL OBLIGATION ON THE PART OF THE COMPANY.  THIS
WARRANT SHALL BE PROMPTLY CANCELED BY THE COMPANY UPON THE SURRENDER HEREOF IN
CONNECTION WITH ANY EXCHANGE OR REPLACEMENT.  THE COMPANY SHALL PAY ALL TAXES
(OTHER THAN SECURITIES TRANSFER TAXES OR INCOME TAXES) AND ALL OTHER EXPENSES
AND CHARGES PAYABLE IN CONNECTION WITH THE PREPARATION, EXECUTION AND DELIVERY
OF WARRANTS PURSUANT TO THIS SECTION.


 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed in its
name.

 

Dated:                             , 2009.

 

 

 

BLACK RAVEN ENERGY, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

SIGNATURE PAGE TO THE WARRANT

 

--------------------------------------------------------------------------------


 

Date:                               ,                  

 

Black Raven Energy, Inc.

1875 Lawrence Street, Suite 450

Denver, Colorado 80202

Attention:  President

 

Ladies and Gentlemen:

 

o                                    The undersigned (the “Purchaser”) hereby
elects to exercise this Warrant issued to it by Black Raven Energy, Inc. (the
“Company”) and dated as of [                     ], 2009 (the “Warrant”) and to
purchase thereunder [                          ] shares of Common Stock of the
Company (the “Common Shares”) at a purchase price of $2.50 per Share, or an
aggregate purchase price of $[                    ] (the “Purchase Price”).

 

o                                    The Purchaser hereby elects to convert the
value of the Warrant pursuant to the provisions of Section 2.1 of the Warrant
through the following methodology:

 

o                                    Cash

 

o                                    Certified Check

 

o                                    Wire Transfer

 

In connection with the exercise of the Warrant, the Purchaser hereby represents,
warrants, covenants and agrees as follows:

 

(a)           Accredited Investor.  The Purchaser is an “accredited investor”
within the meaning of Rule 501 of Regulation D under the Securities Act of 1933,
as amended (together with the rules and regulations promulgated by the
Securities and Exchange Commission thereunder, the “Securities Act”).

 

(a)           Investment Experience.  The Purchaser has sufficient knowledge and
experience in business, financial and investment matters so as to be able to
evaluate the risks and merits of its investment in the Company and it is able
financially to bear the risks thereof.

 

(b)           Company Information; No General Solicitation.  The Purchaser had
access to such information regarding the Company and its affairs as is necessary
to enable it to evaluate the merits and risks of an investment in restricted
securities of the Company and has had a reasonable opportunity to ask questions
and receive answers and documents concerning the Company and its current and
proposed operations, financial condition, business, business plans and
prospects.  The Purchaser has not been offered any of the Common Shares by any
means of general solicitation or advertising.

 

--------------------------------------------------------------------------------


 

(c)           Acquisition for Own Account.  The Warrant Shares being issued to
and acquired by the Purchaser are being acquired by it for its own account for
the purpose of investment and not with a view to, or for resale in connection
with, any distribution thereof.  The Purchaser understands that it must bear the
economic risk of such investment indefinitely, and hold the Common Shares
indefinitely, unless a subsequent disposition of the Warrant Shares is
registered pursuant to the Securities Act, or an exemption from such
registration is available, and that the Company has no present intention of
registering the Warrant Shares. The Purchaser further understands that there is
no assurance that any exemption from the Securities Act will be available or, if
available, that such exemption will allow it to dispose of or otherwise transfer
any or all of the Warrant Shares under the circumstances, in the amounts or at
the times the Purchaser might propose.

 

(d)           Restricted Securities.

 

(i)            The Purchaser understands and acknowledges that none of the
offer, issuance or sale of the Common Shares has been registered under the
Securities Act in reliance on an exemption from the registration requirements of
the Securities Act.

 


(II)           THE PURCHASER UNDERSTANDS AND ACKNOWLEDGES THAT THE COMMON SHARES
MAY BE SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER UNDER STATE AND/OR FEDERAL
SECURITIES LAWS.


 


PURSUANT TO THE TERMS OF THE WARRANT, THE UNDERSIGNED HAS DELIVERED THE PURCHASE
PRICE HEREWITH IN FULL IN CASH, BY CERTIFIED CHECK OR WIRE TRANSFER OR BY
DELIVERY OF THE WARRANT PURSUANT TO THE PROVISIONS THEREOF.


 

 

Very truly yours,

 

 

 

[HOLDER]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------